Citation Nr: 1717038	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-21 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and also to include as secondary to asbestos and chemical exposure during service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to July 1981, and from June 1982 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his spouse testified at a Board hearing before the undersigned in July 2014.  

The Board  remanded the respiratory disorder claim for additional development in December 2014.  That claim has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2014 remand, the Board requested that VA and private treatment records be obtained; treatment records from several identified private facilities were obtained and associated with the claims file, along with treatment records from the Denver VA Medical Center.  

Additionally, the Board requested that the Veteran be scheduled for a VA examination.  It appears that the Veteran was scheduled in Colorado for a VA examination in June 2015; however, due to the Veteran being a VA employee at that time, it appears that examination request was closed and transferred to the Cheyenne Regional Office for processing of the Veteran's remand request, due to privacy concerns.  

In a July 2015 memorandum, the Cheyenne Regional Office indicated that the Veteran's file did not have a phone number listed and that an "Action Required" letter was mailed to the Veteran's address instead, which informed him that he had 10 days to contact the Regional Office to schedule his VA examination.  The Veteran failed to respond to that letter and therefore, the Cheyenne Regional Office did not schedule the Veteran for a VA examination, as requested, and the Appeals Management Office (AMO) denied the Veteran's claim in a September 2015 supplemental statement of the case for his failure to respond to the July 2015 letter.  

First, the Board notes that no copy of the "Action Required" letter sent to the Veteran in July 2015 is associated with the claims file.  Given the lack of documentation of the July 2015 letter, the Board finds that a remand is necessary in order for VA to again attempt to schedule the Veteran for a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Denver VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine whether his respiratory disorder/asthma is due to his military service.  Notice to the Veteran of the scheduled examination must be documented in the claims file.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state any respiratory disorders found, to include asthma.  

Then, the examiner must opine as to whether any respiratory disorder found, to include asthma, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service, to include exposure to asbestos and other chemicals, specifically methyl ethyl ketone (MEK).  

For purposes of this medical opinion, the examiner must disregard the history of childhood asthma provided by the Veteran and must presume the Veteran had no respiratory disorder upon entry into either period of service (i.e., the Veteran is found to be sound as to any respiratory disorder upon entry into service in both September 1972 and June 1982).  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

If the Veteran fails to report for the scheduled VA examination, then the examiner should review the claims file and provide the above requested opinion without examination of the Veteran.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to service connection for a respiratory disorder, to include asthma.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

